Name: Commission Regulation (EC) No 1206/94 of 27 May 1994 on the supply of white sugar as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 94 Official Journal of the European Communities No L 133/ 17 COMMISSION REGULATION (EC) No 1206/94 of 27 May 1994 on the supply of white sugar as food aid the contract for the supply of each lot is to be awarded to the tenderer submitting the lowest tender having regard to the conditions applicable to the categories of sugar in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regula ­ tion (EEC) No 3972/86 (3) lays down the list of countries and organizations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 927 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas, in order to ensure that the supplies are carried out, provision should be made for tenderers to be able to mobilize either A or B quota sugar or C sugar in accord ­ ance with the regulations governing the market ; whereas Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . Tenders relating to the lots specified in the Annexes shall cover either sugar produced under the A or B quotas or C sugar within the meaning of points (a), (b) and (c) of the sixth subparagraph of Article 24 (la) of Council Regula ­ tion (EEC) No 1785/81 (6). Tenders shall be rejected unless they specify the category of sugar to which they relate . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 May 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . H OJ No L 81 . 28 . 3 . 1991 . o. 108 . (6) OJ No L 177, 1 . 7 . 1981 , p . 4. No L 133/18 Official Journal of the European Communities 28 . 5. 94 ANNEX I LOT A 1 . Operation Nos ('): see Annex II 2. Programme : 1993 and 1994 3 . Recipient (2) : Euronaid, PO Box 12, NL-2501 CA Den Haag, (tel . (31 70) 33 05 757 ; fax 36 41 701 ; telex 30960 NL EURON) 4. Representative of the recipient (  ') : see OJ No C 103, 16 . 4 . 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : white sugar 7. Characteristics and quality of the goods f) Q (8) ( l0) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under VA.1 ) 8 . Total quantity : 702 tonnes 9 . Number of lots : one 10 . Packaging and marking (6) (9) (") : see OJ No C 114, 29. 4. 1991 , p. 1 (under V.A.2 and VA.3). Markings in French (All and A 12), English (A 1 to A 8) and Portuguese (A 9, A 10 and A 13) 11 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b)) or  C sugar (point (c)) 12. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 4  24. 7. 1994 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 13 . 6. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : at 12 noon (Brussels time) on 27. 6 . 1994 (b) period for making the goods available at the port of shipment : 18 . 7  7. 8 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi , B- 1 049 Bruxelles (telex 22037 / 25670 AGREC B ; fax (32/2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : In the case of A and B sugar : periodic refund applicable to white sugar on 19 . 5. 1994, fixed by Commission Regulation (EC) No 1132/94 (OJ No L 127, 19 . 5. 1994, p. 2). 28 . 5 . 94 Official Journal of the European Communities No L 133/19 LOT B 1 . Operation No ('): 1613/93 2. Programme : 1993 3. Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma ; tel. (39 6)57 97 ; telex 626675 I WFP 4. Representative of the recipient : see OJ No C 103, 16 . 4. 1987 5. Place or country of destination : Sudan 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) Q ( 10) : see OJ No C 1 14, 29. 4. 1991 , p. 21 (under VAl) 8. Total quantity : 225 tonnes 9. Number of lots : one 10. Packaging and marking (6) f) : see OJ No C 114, 29 . 4. 1991 , p . 21 (under V.A.2 and VA3) Markings in English Supplementary markings : 'expiry date : . . . 1 1 . Method of mobilization : sugar produced in the Community in accordance with the sixth subpara ­ graph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 as follows :  A or B sugar (points (a) and (b)) or  C sugar (point (c)) 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 4  24. 7 . 1994 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 13 . 6. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 27. 6. 1994 (b) period for making the goods available at the port of shipment : 18 . 7  7. 8 . 1994 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de laide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles (telex 22037 / 25670 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : In the case of A and B sugar : periodic refund applicable to white sugar on 19. 5. 1994, fixed by Commission Regulation (EC) No 1132/94 (OJ No L 127, 19 . 5 . 1994, p. 2) No L 133/20 Official Journal of the European Communities 28 . 5 . 94 Notes : (') The operation number should be mentioned in all correspondence . (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded . The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels . (4) For A and B sugar : Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106), as amended by Regulation (EC) No 547/94 (OJ No L 69, 12. 3 . 1994, p. 1 ), shall not apply to this amount. For C sugar : Commission Regulation (EEC) No 2330/87 is not applicable . The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258 , 11 . 9 . 1981 , p. 16) apply to exportation of sugar supplied under this Regulation . (*) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (6) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ Q The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) is binding for determination of the sugar category. (8) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  phytosanitary certificate . (9) Notwithstanding OJ No C 114, point VA.3 .(c) is replaced by the following : 'the words "European Community'". ( 10) Radiation certificate must be issued by official authorities and be legalized for following countries : Sudan (A4, A5 and Lot B) (") Shipment to take place in 20-foot containers, condition FCL/FCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which to be provided to the beneficiary's forwarder. 28 . 5. 94 Official Journal of the European Communities No L 133/21 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino A 702 A 1 : 18 1621 /93 India A 2 : 18 1622/93 India A 3 : 72 298/94 India A 4 : 18 299/94 Sudan A 5 : 36 300/94 Sudan A 6 : 360 301 /94 Eritrea A 7 : 18 302/94 Kenya A 8 : 18 303/94 Uganda A 9 : 36 304/94 Angola A10 : 18 305/94 Angola All : 18 306/94 Mali A12 : 54 307/94 Haiti A13 : 18 308/94 Brasil